 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case,I recommend that the complaint herein be dismissedin its entirety.Philadelphia Typographical Union,Local No. 2andPhiladel-phia Inquirer,Division of Triangle Publications, Inc.Philadelphia Typographical Union,Local No. 2andNewspaperGuild of Greater Philadelphia.'Cases Nos. 1-CD-77 and 4-CD-78.April 16, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act followingcharges filed by Philadelphia Inquirer, Division of Triangle Publica-tions, Inc., herein called the Employer, and Newspaper Guild ofGreater Philadelphia, herein called the Guild, against PhiladelphiaTypographical Union, Local No. 2, herein called the Typographers,alleging that the Typographers induced or encouraged employees ofthe Employer to refuse to handle or work on certain goods, articles, ormaterials and to refuse to perform certain services with an object offorcing or requiring the Employer to assign particular work to em-ployees who are members of the Typographers, rather than to em-ployees who are members of the Guild. A duly scheduled hearing washeld before Katherine W. Neel, hearing officer, on various dates be-tween November 2, 1961, and May 4,1962. The Employer, the Typog-raphers, the Guild, Photo-Engravers Union No. 7, InternationalPhoto Engravers Union of North America, AFL-CIO, herein calledthe Photo Engravers, and, International Typographical Union, AFL-CIO, herein called the ITU, all appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing upon the issues 2The rul-IThe charge in Case No.4-CD-77, filed by the Employer against the Typographers, re-lated to the operation of the 'darkroom in connection with the photocomposition process.The charge in Case No.4-CD-78, filed by the Guild against the Typographers,related tothe same darkroom work as well as to certain"lpaste-up" work.On November 20, 1961,the Regional Director dismissed those portions of the charge in Case No. 4-CD-78 relatingto "paste-up"work, leaving in effect only those portions dealing with darkroom work.Since the remaining portions of the two charges thus involved identical work, the Re-gional Director consolidated the two cases.9At the hearing,various parties excepted to the hearing officer's granting of motionsto intervene by the Photo Engravers and the ITU.Since the Photo Engravers was aparty to a then-current contract with the Employer under which it claimed some of thework in dispute and since the Respondent in this proceeding is a local of the ITU, we findthat the motions to intervene were properly granted.Subsequent to the hearing, theEmployer and the Typographers requested oral argument before the Board.As the recordand briefs adequately present the issues and positions of the parties,the requests for oralargument are denied.142 NLRB No. 1. PHILADELPHIA TYPOGRAPHICAL UNION, LOCAL NO. 237ings of the hearing officer made at the hearing are free from preju-dicial error and are hereby affirmed .3Upon the entire record, the Board makes the following findings :I.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer is a Delaware corporationwhich, through its Philadelphia Inquirer Division, publishes a dailyand Sunday newspaper in Philadelphia, Pennsylvania, and has agross volume of business in excess of $500,000 annually ; and thatthese newspapers carry both local and national advertising.The Em-ployer concedes, and we find, that it is engaged in commerce withinthe meaning of the Act and that it will effectuate the policies of theAct to assert jurisdiction herein 4U. THE LABORORGANIZATIONSAs stipulated by theparties, the Typographers, the Guild, the ITU,and the PhotoEngravers are all labor organizationswithinthe mean-ing ofthe Act.III.THE DISPUTEA. The basic factsThe Employer publishes a daily and Sunday newspaper in the cityof Philadelphia.Until 1959 the Employer used only "hot metal"processes, that is, those utilizing molten metal, for the creation of type.The best known and most frequently used of these processes is Lino-type, in which an employee operates a keyboard, somewhat akin to atypewriter keyboard, to cast the letters.These letters are then assem-bled into metal page outlines or forms. Illustrations and photographswhich have been engraved on zinc plates are then added. The com-pleted form is then sent to the stereotyping department for furtherprocessing.Types of unusual shapes or sizes, not available on Lino-type, are set by Monotype or Ludlow, which also are "hot metal"processes.5 The hearing officer referred to the Board motions by the Guild to dismiss the chargesand to rescind the notice of hearing.In support of these motions,the Guild argued that,as all the unions involved herein are affiliated withthe AFL-CIOand bound by its juris-dictional disputes procedures,the parties have agreed"upon methods for the voluntaryadjustment of the dispute."We find no merit in this contention for, aside from theTypographers'denial that it is bound by such procedures,it is clear thatthe Employerhas never agreed to be bound by them. In order to fulfill this requirementof Section10(k),allparties,including the Employer,must be bound.United Brotherhood of Car-,penters and Joiners of America, AFL-CIO, Local1622(0.R. Karst),139 NLRB 591;International Union of Operating Engineers, Local 66, AFL-CIO (FrankP. Badolato &Son),135 NLRB 1392,1395-1396.The Guild further argued that the proceeding hereinwas the result of collusion between the Employer and the Typographers, who were seek-ing "in bad faith"to abuse Board processes.We find that the record does not substantiate-these contentions.The motions are hereby denied.dBellevilbe Employing Printers,122 NLRB 350. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn conjunction with the "hot metal" operation, the Employer makesoccasional use of a photographic process in the preparation of advertis-ing matter which is to appear in the newspaper. This darkroom workis performed by photographers in the editorial department, who alsotake, develop, and print news photographs and who have been repre-sented by the Guild since it was certified by the Board in 1943. Thephotoengraver's function in the "hot metal" process is to engrave metalplates or "cuts" of illustrations and photographs and to engrave ametal plate of the entire page after it has been processed by the stereo-typers.It is this metal plate which is eventually used on the printingpresses.On occasion, when an editorial department photographer isunavailable, a photoengraver may be asked to make a photographicnegative from a positive or from some other kinds of material.In 1959 the Employer introduced a new process, called photo-composition, and a new piece of equipment, called the Linofilmm ma-chine, which, at the time of the hearing, was producing 20 percentof the newspaper's advertising matter but none of its editorial matter.Photocomposition is a technique of creating type which uses a photo-graphic principle in place of the "hot metal" casting under the oldsystem.A keyboard similar to the Linotype keyboard is used, but itsproduct is a punched electronic tape.This tape is fed into a machinewhich produces either film or sensitized paper containing an undevel-oped form of type.When the film or sensitized paper is developedand printed, the result is similar to an ordinary photograph, exceptthat instead of a picture of some object it is a picture of type.Thepage is then assembled by pasting the type, photographs, and illus-trations in their appropriate places and the entire sheet is sent to thephotoengraving department for the making of metal plates to beplaced on the presses.Upon introduction of the new process, the Employer assigned allthe work connected with it to members of the Typographers.Asidefrom the keyboard and other traditional composing room work, thiswork included the darkroom tasks of developing the film and sensi-tized paper and printing of what was called in the record "velox"prints.The Guild protested, claiming that under its contract withthe Employer photographers in the editorial department should havebeen assigned the darkroom work.When no agreement could bereached concerning this controversy, the Guild filed a grievance andcarried its complaint to arbitration, in accordance with the provisionsof its contract with the Employer.The arbitrator held that the Guild contract required the Employerto assign the darkroom work to photographers; but he made clearthat because the Typographers was not a party to the arbitration, hewas not passing upon rights arising out of its contract with theEmployer. PHILADELPHIA TYPOGRAPHICAL UNION, LOCAL NO. 239Shortly after the arbitrator rendered his award, John Burke, presi-dent of the Typographers, wrote a letter to James Schell, chairman ofitsPhiladelphia Inquirer unit, which stated, in part, as follows :Through you, I wish to advise our members, performingpasteup and other duties in the photo-composition room, to refuseto process the production of the dark room if and when the darkroom work is assigned to other than members of the PhiladelphiaTypographical Union.The letter requested that it be posted in the photocomposition roomand it was actually posted on the bulletin board where members of theTypographers could see it. , A copy was sent to Stewart Hooker, theEmployer's director of personnel and labor relations.The Employerthen filed a charge against the Typographers, alleging that the postingof the above letter constituted a violation of Section 8 (b) (4) (D), andsubsequently the Guild filed similar charges against the Typographers.The Employer has never reassigned the work to members of the Guildand members of the Typographers were still doing the disputed workat the time of the hearing.B. Contentions of the partiesThe Employer contends that its assignment of the work to em-ployees represented by the Typographers is proper on the ground thatphotocomposition is an integrated process, all parts of which should beperformed by employees represented by the same union. It furtherurges that as photocomposition replaces or substitutes for the earlier"hot metal" processes, those employees who previously worked on theold process are now entitled to the new work. The Employer arguesthat it has committed itself by contract with the Typographers to givethe work to its members and that the practice in the newspaperindustry elsewhere in the country has been to give darkroom work inthe photocomposition process to members of ITU locals, rather thanto members ofanyother union.In contending that its members are entitled to the disputed work,the Typographers agrees with the above arguments presented by theEmployer and contends further that by operating schools to trainitsmembers in the photocomposition process, it has provided themwith the requisite skills to perform the work. It .also relies on thelanguage in its International constitution in support of its claim.The Guild argues that its members are already trained to do thedarkroom work, since it is similar to the work which they normallyperform. It points out that the Employer has for years used Guild-represented photographers to do the darkroom work in connectionwith advertising matter and that this darkroom work is exactly 'thetype of work that is involved herein. It urges that .its contract with 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer has been interpreted by an arbitrator as entitling itsmembers to the disputed work. It denies that assigning a Guildphotographer to the photocomposition darkroom would disrupt thecomposing room operation or impair its efficiency.The Photo Engravers contends that the portion of the disputedwork which involves making "velox" prints is properly within itsjurisdiction and relies upon a provision which has been in its con-tracts with the Employer at least since 1939.The Photo Engraverslikewise claims that the language of its International constitutionindicates that its members are entitled to the disputed work.C. Applicability of the statuteSection 10(k) of the Act empowers the Board to hear and deter-mine the dispute out of which a Section 8(b) (4) (D) charge hasarisen.Before making a determination of the dispute, however, theBoard is required to find there is reasonable cause to believe that Sec-tion 8(b) (4) (D) has been violated.The record herein shows that both the Guild and the Typographersclaimed that their members were entitled to the work in dispute, thatthe Employer assigned the work to employees represented by theTypographers, that the Guild sought and obtained an arbitrationaward declaring that its members were entitled to the work, where-upon the Typographers announced to its members that they wereexpected to refuse to "process the production of the darkroom if andwhen the darkroom work is assigned to other than members of thePhiladelphia Typographical Union." The Typographers would be ina position to implement this order since, in the normal course of theEmployer's operation, they are called upon to perform pasteup andother work on the material produced in the darkroom, regardless ofwhich union's members perform the disputed work.We find, therefore, on the entire record, that there is reasonablecause to believe that a violation of Section 8(b) (4) (i) (D) has oc-curred, and that the dispute is properly before the Board for deter-mination under Section 10 (k) of the Act.'D.Merits ofthe disputeIn order to determine which of the contending groups of employeesis entitled to the work,we shall examine first those factors which werAs noted, members of the Typographers are currently assigned the disputed darkroomwork.However,there is an outstanding arbitration award holding thatGuild membersare entitled to this work, thus substantiating the apprehensionof the Typographers thata reassignment of the work may occur. Accordingly,although the Typographers is cur-rently assigned the darkroom work,wefind that there is a dispute oversuchworkwhichis properly before the Board under Section 10(k).InternationalAssociationofMachin-ists,Local Lodge 681 (American Radiator and Standard SanitaryCorporation), 137NLRB 1524,footnote 6.See alsoStamford Printing Pressmen and Assistants' UnionLocal#317 (The O'Brien Suburban Press. Inc.).137 NLRB 1758. PHILADELPHIA TYPOGRAPHICAL UNION, LOCAL NO. 241have announced and applied in numerous prior jurisdictional disputecases.6Collective-bargaining agreements and union constitutions:Therecord shows that the Employer has a collective-bargaining agree-ment with each of the three unions claiming the work herein. Thelanguage of each of these contracts may be construed to award thedisputed work to members of the respective unions, and, in addition,the Guild contract has been so interpreted by an arbitrator? Sim-ilarly, each of the three unions has language in its International con-stitution which supports its claim to the disputed work. In view ofthe foregoing, we are unable to give determinative weight to the col-lective-bargaining agreements or to the union constitutions.Skills and work involved:The record shows that the members ofthe Typographers assigned by the Employer to perform the dark-room work are composing room employees who have been speciallytrained at one of a chain of ITU schools set up to teach its membersthe skills necessary to perform the darkroom work in the photo-composition process.The record further shows that both Guildphotographers and members of the Photo Engravers are normallyengaged in operation of photographic darkrooms and require a mini-mum of instruction to learn the mechanics of the photocompositiondarkroom.Since all the contending employees thus possess the nec-essary skills to perform the disputed work, this factor cannot assistus in determining which of them is entitled to the work.Custom and practice in the industry:In seeking to establish anindustry practice, Burke, president of the Typographers, testifiedthat he had personal knowledge of one New York City newspaper inwhich Guild members did no darkroom work in the photocompositionprocess and that he had been told by other ITU officials that the samewas true at four other newspapers in Boston 'and Washington.Alex-ander Bevis, an international vice president of the ITU, testified thatin his nationwide travels he had seen only ITU members doing thedarkroom work in the photocomposition process.A member of thePhoto Engravers testified that making of "velox" prints in connec-tion with photocomposition at two Washington, D.C., newspaperswas the exclusive task of photoengravers. In view of the limited andinconclusive nature of this evidence, and the fact that there are 1,783daily newspapers in the United States, we find that the record doesnot adequately establish an industry practice regarding the disputedwork.6lnternationai Association of Machinists,Lodge No.174 , AFL-CIO (J.A. Jones Con-struction Company),135 NLRB 1402.ItNeither the Typographers nor the Photo Engravers was a party to the arbitrationproceeding and the award did not purport to bind any unionother than the Guild.Forthese reasons, wehaverelied on the arbitration award only for the purpose of interpretingthe Guildcontract as reserving the disputedwork for Guildmembers. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's past practice :Since photocomposition is a new process,no employee of the Employer had ever been engaged in photo-composition work until the events leading to this proceeding occurred,even though some of the darkroom work under the old process bearsa resemblance to the new work and requires somewhat similar skills.Thus, both photocomposition and "hot metal" processes involve themaking of "velox" prints.8However, in photocomposition "velox"prints are made in preparation for the assembling of the advertisementby the pasteup method; while under the "hot metal" process, "velox"prints are made largely in connection with advertising art work andnot for the purpose of composition.We find therefore that the Em-ployer had not established a prior practice which is determinative ofthis case.This analysis makes it clear that the factors which we have usuallyapplied in jurisdictional disputes cannot aid us in deciding the instantcase.'We must therefore utilize what the Supreme Court, in theCBS 10case, referred to as our "experience and common sense" to re-solve this dispute.Basically, the difficulties created by the introduction of the photo-composition process at the Philadelphia Inquirer are those whichresult in all plants where extensive technological changes take place.New types of machinery supplant those previously used and, in theprocess, employees may lose their jobs, or may be required to learnnew skills. In the latter event, their retention may depend on whetherthey are able to learn how to operate the new equipment. Employers,employees, and unions all face important and delicate problems as aresult of these technological improvements.In the newspaper industry, photocomposition and other photo-graphic processes are gradually replacing "hot metal" methods ofcomposition.While such photographic techniques are presently beingused only for a relatively small portion of the composition work, therecord shows that they may one day replace all "hot metal" processes."Hot metal" and photographic methods fulfill the same composingfunctions in the production of newspapers.However, photocomposi-tion requires certain skills, such as photography, not previously neededin the "hot metal" process.This change in composing room tech-nology has threatened the jobs of members of the ITU who have long8Photocompositionalso involvesthe developingof sensitizedpaper afterit has comefrom the Linofilmmachine. Inthe "hot metal" process, there was no occasionto developsensitizedlinotype paper.'In additionto those discussedabove, we have in the pastrelied upon such factors aspriorBoard certifications,area practices,agreements among unions,and joint boarddeterminations.Because the particularfacts of thepresent casemake suchstandards in-applicable, we have notdiscussed them herein.10N.L.R.B.v.Radio &Television Broadcast Engineers Union,Local 1212, InternationalBrotherhood of ElectricalWorkers, AFL-CIO (Columbia Broadcasting System),364U.S. 573. PHILADELPHIA TYPOGRAPHICAL UNION, LOCAL NO. 243performed the composing room work in the "hot metal" process, but,at least until recently, have had no photographic skills.The record reveals that the ITU long has recognized its responsibil-ity to aid its members to keep pace with technological progress.Anumber of years ago, the ITU established schools and institutedcourses to retrain its members in the new skills they would need toretain their value to their employers as new processes were introduced.Large sums of money have been spent for this purpose and ITU mem-bers have devoted many hours to attending such classes.As soon asit became apparent that new skills were required to perform photo-composition work, the ITU, realizing that the jobs of its memberswere at stake, added to the curriculum courses which would give themsuch skills.As we have already noted, ITU members have beentrained at these schools to utilize the various photographic skills re-quired by the photocomposition process.As far as the Guild and the Photo Engravers are concerned, whiletheir members have done darkroom work before, they have never donedarkroom work in connection with composing the newspaper. Ifsuch work were assigned to members of the Typographers, membersof the Guild and the Photo Engravers would not lose even 1 hour ofwork they had previously done. On the other hand, as we have pointedout, since members of the Typographers have always done compositionwork, many of them might be affected to the point of losing their em-ployment if they are not awarded the disputed darkroom work.Recognizing that the jobs of large numbers of its composing roomemployees were in jeopardy and appreciating the efforts of individualemployees and their union to fit themselves for service in the new tech-nology, the Employer decided that its newspaper would, function bestif the new work were assigned to members of the Typographers.Weare asked by the Guild and the Photo Engravers to overturn that as-signment, thereby taking away the employment of employees who aremembers of the Typographers, and opening a new field to the em-ployees who are members of the Guild or members of the Photo En-gravers.This we decline to do.We conclude that composing room employees represented by theTypographers are entitled to the disputed work and shall determinethe dispute in their favor. In making this determination, we relyparticularly on the facts that photocomposition is a substitute for theearlier "hot metal" process and that composing room employees rep-resented by the Typographers have performed this "hot metal" workin the past. In making this determination, we are assigning the con-troverted work to composing room employees represented by theTypographers, and not to the Typographers or its members.iin There are no readymade answers to the solution of jurisdictional disputes.TheSupreme Court in the CBS case (N.L.R.B.v.Radio and TelevisionBroadcast EngineersUnion,Local1212), supra,acknowledgedthat thereare no standardsto governjurisdic- 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEUpon the basis of the foregoing and the entire record in the case,the Board makes the following Determination of Dispute pursuantto Section 10 (k) of the Act :1.Composing room employees of the Philadelphia Inquirer Di-vision of Triangle Publications, Inc., currently represented by Phila-delphia Typographical Union, Local No. 2, are entitled to performthe following work :Operation of the darkroom in connection with Philadelphia In-quirer's photocomposition process at its newspaper plant inPhiladelphia, Pennsylvania.MEMBER RODGERS, concurring :I agree with the result reached in this case, and with much thathas been said in behalf of that result.However, where, as here, thereappears to be some validity to the claims advanced by all contendingparties, I would accord substantial, if not decisive, weight to theEmployer's assignment of the disputed work, and would upset suchassignment only in the face of circumstances which virtually compela contrary result.MEMBER LEEDOM,dissenting :Unlike my colleagues of the majority, I would award the disputedwork to the editorial department photographers represented by theGuild. In awarding this work to the composing room employees rep-tional dispute determinations under Section 10(k) of the Act,but expressed confidencethat "Experience and common sense will supply the grounds for the performance of thisjob which iCongress has assigned to the Board."(Id.at p. 583.)In its initial decisionoutlining the policies to be followed In making jurisdictional determinations, the Boardunanimously said inMachinists,Lodge No.1148 (J.A. Jones Construction Company),supra:At this beginning stage in making jurisdictional awards as required by the[Supreme]Court, the Board cannot and will not formulate general rules for makingthem.Each case willhave to bedecided on its own facts.The Board will considerall relevant factors in determining who is entitled to the work in dispute....TheBoard cannot at this time establish the weight to be given the various factors.Everydecision will have to be an act of judgment basedoncommon sense and experiencerather than on precedent.[Emphasis supplied.]when, therefore,Member Leedom in his dissent criticizes the majority for considering"new factors"in disposing of this jurisdictional dispute, he overlooks the Board'sposi-tion that there are no fixed factors to be used in determining such disputes.He alsooverlooks the fact that in the present case the Board is confronted with a new type ofjurisdictional dispute situation,and that even if precedents should be considered con-trolling, there are none.Nor do we believe,as does Member Leedom, that controllingsignificance should be given to the fact that at the time the photocomposition equipmentwas placed in the plant,members oft he Typographers did not have the skills necessaryto do darkroom work.More pertinent is the circumstance that installation of the equip-ment took several months and that when its use did begin,composing room employeeswere as qualified as photographers to do darkroom work.Would a different determinationbe warranted if the Employer had refrained from purchasing the new equipment untilafter members of Typographers had acquired the necessary skills to use it? For all thereasons set forth in our decision above, we believe that the disputed work should properlybe assigned to composing room employees. PHILADELPHIA TYPOGRAPHICAL UNION, LOCAL NO. 245.resented by the Typographers, it seems to me my colleagues have over-looked those factors which the Board has uniformly applied in thenumerous jurisdictional dispute cases since the Supreme Court deci-sion in theCBScase," and have relied, instead, on two novel factorswithout precedent in Section 10(k) cases, in addition to the Em-ployer's assignment.If the majority had followed the approach of prior cases, in whichthe Board relied on such factors as (1) the skills and work involved;(2)Employer's past practice; and (3) similarity to prior processes,the conclusion would be inescapable that the disputed work shouldbe awarded to the editorial department photographers.Thus, as tothe skills and work involved, the record shows that photographersrepresented by the Guild have traditionally done darkroom work forthe Employer. It shows further that members of the Typographersassigned by the Employer to perform darkroom work in connectionwith the photocomposition process are composing room employeeswhose training and skills are in the "hot metal" process and that, inorder to perform the disputed work, the latter employees must bespecially trained.As the majority admits, neither Guild photogra-phers nor members of the Photo Engravers require special training.In assigning the disputed work to typographical employees, themajority relies on the fact that facilities exist for training linotypeoperators to become darkroom operators. By virtue of such reasoning,the skills test, which the Board has applied in Section 10(k) cases,becomes essentially meaningless, since it is always true that any em-ployee who does not have the skills to perform a job can attend aschool and learn them.The majority inquires whether a differentresultwould be warranted if members of the Typographers hadlearned their photographic skills before the Employer purchased thenew equipment.The majority misconceives my position.The keyquestion, it seems to me, is not on what date the employees learnedthe skills required to perform the disputed work, but rather, thecircumstances prevailing at the time of such acquisition.Thus, whatis significant here is that Guild photographers, for a long period oftime, had possessed the skills necessary to perform the darkroom work,while members of the Typographers were specifically trained to dodarkroom work so that they would be able to operate the new equip-ment.This factor clearly favors award of the work to photographersrepresented by the Guild.With respect to the Employer's past practice, it is established thatdarkroom work, substantially similar to that in dispute, has beenperformed in the Employer's plant for many years by photographers.12N.L.R.B. v. Radio and Television Broadcast Engineers Union,Local1212,Interna-tional Brotherhood of Electrical Workers, APL-CIO (Columbia Broadcasting System),supra. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo member of the Typographers had ever been assigned to do dark-room work.As to the similarity to prior processes, under the old "hot metal"process, photographers did darkroom work in connection with thehandling of advertising matter.The disputed work involves dark-room work connected with the production of advertising matter underthe photocomposition process.Thus, the disputed work has the great-est similarity to the darkroom work in the "hot metal" process, whichhad been performed by photographers. Both operations require thedevelopment of film and sensitized paper, the production of negativesfrom such film, the printing of positives, enlargement and reductionof photographs, and the handling of cameras and of other photo-graphic equipment.13Disregarding those factors customarily used to determine jurisdic-tional disputes, the majority has ventured into new territory andfashioned two new factors which it says should be utilized to decidethis dispute.14 The majority relies on a "substitution-of-function" testand on a "loss-of-jobs" test in support of its award to members of theTypographers. In my view, neither test affords sufficient basis forthe majority determination herein.The fact that photocompositionreplaces the "hot metal" function is no reason to award the new workwhich requiresnew skillsto those employees who previously per-formed the old workrequiring different skills,even though bothprocesses are to serve the same function. I know of no case, and themajority cites none, in which the Board has relied on this "substitution-of-function" argument in deciding a jurisdictional dispute.15Theimplications of such an approach are worth considering.Thus, forexample, were glass to replace bricks in the construction industry,bricklayers rather than glass workers would be entitled to the workinvolved, a result which I doubt the majority would wish to reach.Nor do I find real merit in the majority's speculation that members ofthe Typographers would lose work. if darkroom jobs were assignedto photographers, while members of the Guild would lose no jobs ifa contrary result were reached. In the first place, the record does notshow, and we have no way of knowing, what kind of reorganization of13While it is true that members of the Photo Engravers also have the necessary skillsand have performed darkroom work in the past,their darkroom work has been mainly inconnection with the photoengraving process.Guild photographers, however, have donedarkroom work on a wide variety of-materials,including advertising matter such as is inissue here.14 The majority states, without explanation,that the instant case involves "a new typeof jurisdictional dispute." In my view,its novelty lies solely in the fact that the majorityrefused to apply established criteria to the determination of the dispute.is Cf.St.Louis Typographical Union No. 8, affiliated with International TypographicalUnion, AFL-CIO (Bejea Printing Company),141 NLRB 1127,where the Board awardedcertain disputed work involving the use of cameras producing type from text materialstomembers of the Pressmen'sUnion rather than to members of the Typographers, eventhough employees represented by the Typographers had theretofore performed"hot-metal"work which served the same function. LOCAL 423, UNITED RUBBER, CORK, LINOLEUM, ETC.47the Employer's plant will take place due to the introduction of newphotocomposition processes, and what effect such reorganization willhave on job opportunities for employees. In any event, there is noprecedent supporting a consideration of socioeconomic data of thistype in determining Section 10(k) disputes.I do not disagree that the Employer's assignment of disputed worktomembers of a particular union is a factor militating in favor ofawarding the work to these employees and I have heretofore givensubstantial weight to this factor.However, all the other relevant fac-tors dictate, as I have indicated, that photographers should be as-signed the disputed work.Consequently, the majority has, in effect,given to the Employer's assignment controlling weight in deciding theoutcome of this jurisdictional dispute.This is a result which theBoard has repeatedly stated it would not permit," and which is con-trary to the decision inCBS, supra.For the foregoing reasons, I would find that photographers in theeditorial department represented by the Guild are entitled to performthe disputed work and that the Respondent Typographers was not andis not entitled, by means proscribed in Section 8 (b) (4) (i) (D), to forceor require the Employer to assign the disputed work to its membersrather than to the photographers.MEMBERBROWN, dissenting :While not endorsing the entirety of Member Leedom's dissentingopinion, I do agree with his conclusion that the disputed work beassigned to the employees represented by the Guild.10 See, for example,Local Union No.38,International Brotherhood of Electrical Work-ers, AFL-CIO (Cleveland Electric Illuminating Company),137 NLRB 1719.Local 423, United Rubber, Cork,Linoleum and Plastic Workersof America,AFL-CIOandPipe Fitters'Local No. 522, UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada,AFL-CIOandAmerican Synthetic Rubber Corporation;American Rubber and Chemical Company.Cases Nos. 9-CD-61-1 and 9-CD-61-2.April 16, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the National LaborRelationsAct, following the filing of charges under Section8(b) (4) (D) of the Act.A hearing was held before Donald G.Logsdon, hearing officer, on November 7 to 9, 1962.All parties whoappeared at the hearing were afforded full opportunity to be heard,142 NLRB No. 7.